UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2014 DIGIRAD CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-50789 33-0145723 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1048 Industrial Court Suwanee, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 726-1600 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On October 29, 2014, Digirad Corporation (“Digirad”) issued a press release announcing that it delivered a letter to PDI, Inc. (Nasdaq: PDII), a healthcare commercialization services company (“PDI”), expressing its willingness to acquire PDI, through an appropriate acquisition entity by merger or otherwise, for a premium to PDI’s current market price, to be determined after due diligence and discussions with PDI.Digirad anticipates the consideration would be comprised of cash and stock of Digirad at a ratio to be determined at a later date.A copy of the press release, including the text of the letter that was delivered to PDI, is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Press Release of Digirad Corporation, dated October 29, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGIRAD CORPORATION By: /s/ Jeffry R. Keyes Jeffry R. Keyes Chief Financial Officer Date: October 29, 2014 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release of Digirad Corporation, dated October 29, 2014.
